MORRISON, Judge
The offense is carrying a pistol, the punishment, 60 days in jail and a fine of $25.00.
*545Article 483, V.A.P.C., which denounces the offense with which appellant was charged, provides that the punishment for a violation thereof shall be by a fine or imprisonment. It does not provide for both.
This exact question was before this court in Everett v. State, 154 Tex. Cr. R. 262, 226 S.W. 2d 873, and we there held that the punishment assessed was not authorized by the statute and reversed the conviction.
It is so ordered in this case.